         Case 1:21-mj-00015-GMH Document 8-1 Filed 01/09/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )
                                              )       Criminal No. 21-mj-15
               v.                             )
                                              )       FILED UNDER SEAL
NICHOLAS R. OCHS,                             )
                                              )
                Defendant.                    )


             MOTION TO SEAL WARRANT AND RELATED DOCUMENTS

       The United States of America, by and through its undersigned counsel, respectfully submits

under seal this ex parte application for an Order placing the above-captioned arrest warrant,

complaint, and the application and affidavit in support thereof, and all attachments thereto and

other related materials (collectively, the “Warrant”) under seal.

                                        JURISDICTION

       1.      This Court has jurisdiction to issue the requested order because it is a “court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. Specifically, the Court is a “district court

of the United States . . . that – has jurisdiction over the offense being investigated.” 18 U.S.C. §

2711(3)(A)(i). As discussed more fully below, acts or omissions in furtherance of the offenses

under investigation occurred within Washington., D.C.

                                  FACTUAL BACKGROUND

       2.      Execution of the Warrant is part of the Government’s ongoing criminal

investigation into possible violations of 18 U.S.C. 1752(a) and related statutes. Specifically, this

investigation concerns allegations that on January 6, 2021, the defendant joined with others in

storming the United States Capitol while a joint session of Congress, presided over by the Vice

President of the United States, was in session.
         Case 1:21-mj-00015-GMH Document 8-1 Filed 01/09/21 Page 2 of 3




                              POINTS OF LEGAL AUTHORITY

       3.       In this matter, the Government also requests that the Warrant, this application, and

the Order all be filed under seal. The Court has the inherent power to seal court filings when

appropriate, including the Warrant. United States v. Hubbard, 650 F.2d 293, 315-16 (D.C. Cir.

1980) (citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978)).                  More

particularly, the Court may seal the Warrant and related filings to prevent serious jeopardy to an

ongoing criminal investigation when, as in the present case, such jeopardy creates a compelling

governmental interest in preserving the confidentiality of the Warrant. See Washington Post v.

Robinson, 935 F.2d 282, 287-89 (D.C. Cir. 1991).

                                   REQUEST FOR SEALING

       4.       In this matter, the government requests that the Warrant be sealed until further order

of the Court.

       5.       Such an order is appropriate because the Warrant relates to an ongoing criminal

investigation that is neither public nor known to the subject(s) of the investigation. Accordingly,

disclosure may reveal the existence, scope, and direction of the Government’s ongoing and

confidential investigation.    Once alerted to this investigation, potential subject(s) could be

immediately prompted to flee from prosecution, and destroy or conceal incriminating evidence.

       6.       Therefore, there exists a compelling governmental interest in confidentiality to

justify the sealing the Warrant, this application, and this Order. See Robinson, 935 F.2d at 287-

89.


       ACCORDINGLY, it is respectfully requested that the above-captioned warrant, the

application and affidavit in support thereof, and all attachments thereto and other related materials

(including this application) be placed under seal until further Order of the Court, except that copies

                                                 2
        Case 1:21-mj-00015-GMH Document 8-1 Filed 01/09/21 Page 3 of 3




of these documents may be showed to members of law enforcement in order to aid in the

apprehension of the defendant.


                                            Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            ACTING UNITED STATES ATTORNEY



                                        By: __/s/ Kathryn L. Rakoczy_______________
                                           KATHRYN L. RAKOCZY
                                           Assistant United States Attorney
                                           D.C. Bar Number 994-559
                                           United States Attorney’s Office
                                           555 Fourth Street, N.W.
                                           Washington, D.C. 20530
                                           Telephone: (202) 252-6928
                                           Email: Kathryn.Rakoczy@usdoj.gov




                                        3
